                                                                Case 2:20-bk-21022-BR         Doc 397 Filed 06/15/21 Entered 06/15/21 10:24:11            Desc
                                                                                               Main Document    Page 1 of 32


                                                                    SMILEY WANG-EKVALL, LLP
                                                                  1 Lei Lei Wang Ekvall, State Bar No. 163047
                                                                    lekvall@swelawfirm.com
                                                                  2 Philip E. Strok, State Bar No. 169296
                                                                    pstrok@swelawfirm.com
                                                                  3 Timothy W. Evanston, State Bar No. 319342
                                                                    tevanston@swelawfirm.com
                                                                  4 3200 Park Center Drive, Suite 250
                                                                    Costa Mesa, California 92626
                                                                  5 Telephone: 714 445-1000
                                                                    Facsimile:    714 445-1002
                                                                  6
                                                                    Attorneys for Elissa D. Miller,
                                                                  7 Chapter 7 Trustee

                                                                  8
                                                                                                UNITED STATES BANKRUPTCY COURT
                                                                  9
                                                                                                  CENTRAL DISTRICT OF CALIFORNIA
                                                                 10
                                                                                                            LOS ANGELES DIVISION
SMILEY WANG-EKVALL, LLP




                                                                 11
                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                      In re                                              Case No. 2:20-bk-21022-BR
                               Costa Mesa, California 92626




                                                                 12
                                                                      GIRARDI KEESE,                                     Chapter 7
                                                                 13
                                                                                                                         CHAPTER 7 TRUSTEE'S APPLICATION
                                                                 14                                                      TO EMPLOY DONLIN, RECANO &
                                                                                                                         COMPANY, INC., AS CONSULTANT
                                                                 15                                                      AND CLAIMS AND NOTICING AGENT;
                                                                                                                         STATEMENT OF DISINTERESTEDNESS
                                                                 16                                                      OF NELLWYN VOORHIES
                                                                                                      Debtor.
                                                                 17                                                      [No Hearing Required Pursuant to
                                                                                                                         Local Bankruptcy Rules 2014-1(b)(1)
                                                                 18                                                      and 9013-1(o)]
                                                                 19

                                                                 20

                                                                 21

                                                                 22 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE:

                                                                 23           Elissa D. Miller, the chapter 7 trustee (the “Trustee”) of the bankruptcy estate (the

                                                                 24 “Estate”) of Girardi Keese (the "Debtor"), submits this Application to Employ Donlin,

                                                                 25 Recano & Company, Inc., as Consultant and Claims Noticing Agent (the "Application"). In

                                                                 26 support       of   the   Application,    the   Trustee   submits   the   attached   Statement   of

                                                                 27 Disinterestedness of Nellwyn Voorhies and respectfully represents as follows:

                                                                 28

                                                                      2870334.4                                         1                                 APPLICATION
                                                                Case 2:20-bk-21022-BR       Doc 397 Filed 06/15/21 Entered 06/15/21 10:24:11         Desc
                                                                                             Main Document    Page 2 of 32



                                                                  1

                                                                  2 I.        INTRODUCTION

                                                                  3           The Trustee is seeking to employ Donlin, Recano & Company, Inc. ("DRC") to

                                                                  4 provide consulting services and noticing and claims management for the Debtor's Estate.

                                                                  5 DRC is a bankruptcy administrator that specializes in services that include noticing, claims

                                                                  6 processing, and other services critical to the effective administration of the Estate. The

                                                                  7 Debtor did not file schedules and the Trustee has been working to gather the information

                                                                  8 necessary to prepare them. It is apparent from a review of the Debtor's books and records
                                                                  9 that the number of creditors will be considerable and that much of their information must

                                                                 10 remain confidential. The Trustee believes that the employment of DRC will benefit the
SMILEY WANG-EKVALL, LLP




                                                                 11 Estate, because DRC's experience in large cases and cases requiring special handling of
                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 12 confidential information will promote efficient noticing and claims processing and since

                                                                 13 DRC can also collaborate with the Trustee to develop strategies on how to approach some

                                                                 14 of the challenges facing the Trustee.

                                                                 15

                                                                 16 II.       BACKGROUND

                                                                 17           A.    The Debtor's Bankruptcy Case

                                                                 18           The Debtor was a plaintiff's law firm based in Los Angeles, California. On December

                                                                 19 18, 2020, petitioning creditors Jill O'Callahan, as successor in interest to James

                                                                 20 O'Callahan, Robert M. Keese, John Abassian, Erika Saldana, Virginia Antonio, and

                                                                 21 Kimberly Archie (collectively, the "Petitioning Creditors") filed an involuntary chapter 7

                                                                 22 bankruptcy petition against the Debtor. On December 24, 2020, the Petitioning Creditors

                                                                 23 filed a Motion for Appointment of Interim Trustee Pursuant to 11 U.S.C. § 303(g) [Docket

                                                                 24 No. 12]. The Court entered an order granting the motion on January 5, 2021 [Docket No.

                                                                 25 45]. On January 6, 2021, the Trustee was appointed as the interim trustee [Docket No.

                                                                 26 50].

                                                                 27

                                                                 28

                                                                      2870334.4                                     2                               APPLICATION
                                                                Case 2:20-bk-21022-BR       Doc 397 Filed 06/15/21 Entered 06/15/21 10:24:11            Desc
                                                                                             Main Document    Page 3 of 32



                                                                  1           On January 13, 2021, the Court entered an Order Directing: (1) The Clerk of Court

                                                                  2 to Immediately Enter an Order for Relief under Chapter 7; (2) The United States Trustee

                                                                  3 to Immediately Appoint a Chapter 7 Trustee; (3) The Debtor to File All Schedules and

                                                                  4 Related Documentation for Chapter 7 Case within Fourteen Days of the Entry of this Order;

                                                                  5 and (4) Vacating February 16, 2021 Status Conference [Docket No. 68]. On January 13,

                                                                  6 2021, the Clerk of Court entered an order for relief against the Debtor [Docket No. 69], and

                                                                  7 the Trustee was appointed and accepted her appointment in the Debtor's case [Docket No.

                                                                  8 71].
                                                                  9           B.     Deadline to File Schedules

                                                                 10           The Debtor did not file schedules as required by Federal Rule of Bankruptcy
SMILEY WANG-EKVALL, LLP




                                                                 11 Procedure 1007, and the Trustee, with the assistance of her field agent and forensic team,
                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 12 has been investigating, reviewing, and analyzing the Debtor's books and records to

                                                                 13 compile the information necessary to prepare the Debtor's schedules and statement of

                                                                 14 financial affairs to facilitate the proper administration of the Estate. On February 5, 2021,

                                                                 15 the Trustee filed a motion for authority to file schedules on the Debtor's behalf, and the

                                                                 16 Court has entered an order establishing August 24, 2021 as the deadline for the Trustee

                                                                 17 to do so.

                                                                 18           Based on her review of the Debtor's records so far, the Trustee anticipates there will

                                                                 19 be a considerable number (in the thousands) of persons and entities to be noticed in this

                                                                 20 case, and include many former clients and others who hold claims relating to sensitive

                                                                 21 matters that the Trustee will seek to keep confidential.

                                                                 22           The Trustee will insure that there is no duplication of effort between her

                                                                 23 professionals.

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      2870334.4                                      3                                 APPLICATION
                                                                Case 2:20-bk-21022-BR      Doc 397 Filed 06/15/21 Entered 06/15/21 10:24:11            Desc
                                                                                            Main Document    Page 4 of 32



                                                                  1 III.      TERMS OF PROPOSED EMPLOYMENT

                                                                  2           A.    The Scope of Services to be Performed

                                                                  3           The Trustee seeks to employ DRC pursuant to section 156(c) of the Judicial Code

                                                                  4 and 11 U.S.C. § 105 as claims and noticing agent, and 11 U.S.C. § 327 as a consultant in

                                                                  5 the chapter 7 bankruptcy case. The Trustee and DRC have executed (1) the Standard

                                                                  6 Claims Administration and Noticing Agreement (the "Standard Claims Agreement") to

                                                                  7 assume responsibility for, among other things, serving as the Trustee’s noticing agent to

                                                                  8 mail certain notices to the Estate's creditors and parties-in-interest and (2) the Consulting
                                                                  9 Services Agreement (the "Consulting Agreement") to provide consulting services which

                                                                 10 may include, but may not be limited to, preparing or collaborating in the preparation of
SMILEY WANG-EKVALL, LLP




                                                                 11 schedules and statement of financial affairs, devising and implementing a plan to maintain
                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 12 the confidentiality of certain information, and otherwise assisting the Trustee in the

                                                                 13 administration of the Estate.       The Standard Claims Agreement and the Consulting
                                                                 14 Agreement and are sometimes collectively referred to as the “Engagement Agreements."

                                                                 15                 1.     The Standard Claims Agreement

                                                                 16           The work to be performed by DRC pursuant to the Standard Claims Agreement is

                                                                 17 permitted under the Clerk's delegation of duties permitted by 28 U.S.C. § 156(c).

                                                                 18 Specifically, DRC will provide consulting services regarding communications, noticing and

                                                                 19 claims management and reconciliation, and any other services agreed upon by the parties

                                                                 20 or otherwise required by applicable law, government regulations, or court rules or orders.

                                                                 21 DRC will also assist in the dissemination of information to the public as directed by the

                                                                 22 Trustee or the Court through the use of a case website that DRC will develop and host. A

                                                                 23 more detailed description of the type of services offered by DRC, as well as the fees

                                                                 24 charged for such services is attached as Schedule “A” to the Standard Claims Agreement

                                                                 25 attached hereto as Exhibit “1." In addition, the Trustee proposes that DRC serve as the

                                                                 26 official record for filed proofs of claim and that all original claims be sent to Donlin, Recano

                                                                 27

                                                                 28

                                                                      2870334.4                                     4                                  APPLICATION
                                                                Case 2:20-bk-21022-BR        Doc 397 Filed 06/15/21 Entered 06/15/21 10:24:11            Desc
                                                                                              Main Document    Page 5 of 32



                                                                  1 & Company, Inc., Re: Girardi Keese, P.O. Box 199043, Blythebourne Station, Brooklyn,

                                                                  2 NY 11219, with a copy to the Clerk’s Office.

                                                                  3           DRC will keep its own official claims registry and will electronically docket all claims

                                                                  4 onto the Court’s claim register for the case. If there is a discrepancy between the official

                                                                  5 claims registry maintained by DRC and the Court’s claims register, then the claims registry

                                                                  6 maintained by the Court will be deemed the accurate record. The Clerk’s Office shall have

                                                                  7 unlimited free access to DRC’s claims registry. DRC will not be responsible for recording

                                                                  8 the transfers of claims and providing notices of such transfers as required by Bankruptcy
                                                                  9 Rule 3001(e). The Clerk’s Office shall be responsible for collecting the fee, processing and

                                                                 10 recording all transfer of claims.
SMILEY WANG-EKVALL, LLP




                                                                 11           The Trustee anticipates that she will seek Court authority to: (1) file under seal
                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 12 certain confidential and/or sensitive information in connection with the schedules and

                                                                 13 statement of financial affairs; and (2) allow certain creditor claims to be filed confidentially

                                                                 14 in order to protect against the disclosure of sensitive information. DRC will assist the

                                                                 15 Trustee in this process and in the maintenance and safeguarding of confidential and/or

                                                                 16 sensitive information.

                                                                 17                  2.     The Consulting Agreement

                                                                 18           The work to be performed by DRC pursuant to the Consulting Agreement is

                                                                 19 permitted pursuant to 11 U.S.C. § 327. DRC will provide expertise, consultation, and

                                                                 20 assistance in connection with a variety of issues which may range from the compilation

                                                                 21 and preparation of schedules and statement of financial affairs to establishing a process

                                                                 22 by which documents containing sensitive information and certain claims may be filed under

                                                                 23 seal or otherwise remain confidential. A true and correct copy of the Consulting Agreement

                                                                 24 is attached hereto as Exhibit "2."

                                                                 25           B.     The Qualifications of DRC

                                                                 26           DRC is well-qualified and experienced in rendering the services described in this

                                                                 27 Application and in the Engagement Agreements.                  DRC specializes in providing

                                                                 28

                                                                      2870334.4                                       5                                  APPLICATION
                                                                Case 2:20-bk-21022-BR      Doc 397 Filed 06/15/21 Entered 06/15/21 10:24:11           Desc
                                                                                            Main Document    Page 6 of 32



                                                                  1 comprehensive legal administrative services, including noticing, claims processing, and

                                                                  2 other related services critical to the effective administration of bankruptcy cases. DRC has

                                                                  3 developed efficient and cost-effective methods to properly handle the voluminous mailings

                                                                  4 associated with the noticing and claims processing to ensure the orderly and fair treatment

                                                                  5 of creditors and all other parties in interest. Further, DRC has experience working with,

                                                                  6 and will continue to work with, the Clerk to ensure that the services provided conform to all

                                                                  7 of the Court’s procedures, any local rules, and the provisions of any orders entered by the

                                                                  8 Court. Accordingly, the Estate and its creditors will benefit from DRC’s retention because
                                                                  9 DRC has developed efficient and cost-effective methods in this area of expertise.

                                                                 10           DRC is one of the country’s leading bankruptcy administrators, with experience in
SMILEY WANG-EKVALL, LLP




                                                                 11 noticing, claims administration, solicitation and facilitating other administrative aspects of
                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 12 the bankruptcy proceeding. DRC has provided identical or substantially similar services in

                                                                 13 other bankruptcy proceedings, including, among others: In re EHT US1, Inc., et al., Case

                                                                 14 No. 21-10036 (CSS) (Bankr. D. Del. 2021); In re The Roman Catholic Church of the

                                                                 15 Archdiocese of New Orleans, Case No. 20-10846 (MSG) (Bankr. E.D. La. 2020); In re

                                                                 16 YouFit Health Clubs, LLC, et. al., Case No. 20-12841 (MFW) (Bankr. D. Del. 2020); In re

                                                                 17 Cred Inc., et. al., Case No. 20-12836 (JTD) (Bankr. D. Del. 2020); In re Gorham Paper and

                                                                 18 Tissue, LLC, et. al., Case No. 20-12814 (KBO) (Bankr. D. Del. 2020); In re FIC

                                                                 19 Restaurants, Inc., et. al., Case No. 20-12807 (CSS) (Bankr. D. Del. 2020); In re IMH

                                                                 20 Financial Corporation, Case No. 20-11858 (CSS) (Bankr. D. Del. 2020); In re Muji U.S.A

                                                                 21 Limited, Case No. 20-11805 (MFW) (Bankr. D. Del. 2020); In re AAC Holdings, Inc., et al.,

                                                                 22 Case No. 20-11648 (JTD) (Bankr. D. Del. 2020); In re Klausner Lumber Two LLC, Case

                                                                 23 No. 20-11518 (KBO) (Bankr. D. Del. 2020); In re PQ New York, Case No. 20-11266 (JTD)

                                                                 24 (Bankr. D. Del. 2020); In re Comcar Industries, Inc., Case No. 20-11120 (LSS) (Bankr. D.

                                                                 25 Del. 2020); In re Longview Power, LLC, Case No. 20-10951 (BLS) (Bankr. D. Del. 2020);

                                                                 26 In re: B&B Liquidating, LLC, Case No. 2:18-bk-11744-NB (Bankr. C.D. Cal. 2018); In re:

                                                                 27 Gump’s Holdings, LLC, et al., Case No. BK-S-18-14683-leb (Bankr. D. Nev. 2018); In re:

                                                                 28

                                                                      2870334.4                                    6                                 APPLICATION
                                                                Case 2:20-bk-21022-BR       Doc 397 Filed 06/15/21 Entered 06/15/21 10:24:11         Desc
                                                                                             Main Document    Page 7 of 32



                                                                  1 Bostwick Laboratories, Inc., et al., Case No. 17-10570 (BLS) (Bankr. D. Del 2017); In re:

                                                                  2 Emerald Oil, Inc., et al., Case No. 16-10704 (KG) (Bankr. D. Del. 2016); In re: Roadhouse

                                                                  3 Holding, Inc., et al., Case No. 16-11819 (BLS) (Bankr. D. Del. 2016); In re: Peek, Aren’t

                                                                  4 You Curious, Inc., Case No. 16-30146 (Bankr. N.D. Cal. 2016); In re: Freedom

                                                                  5 Communications, Inc., et al., Case No. 8:15-bk-15311-MW (Bankr. C.D. Cal. 2015); In re:

                                                                  6 Sullivan International Group, Inc., Case No. 15-02281-11 (Bankr. S.D. Cal. 2015).

                                                                  7           C.    Compensation

                                                                  8           DRC will be compensated based on the services it provides at the rates set forth in
                                                                  9 the Engagement Agreements.

                                                                 10           As to fees and expenses incurred by DRC in the performance of services under the
SMILEY WANG-EKVALL, LLP




                                                                 11 Standard Claims Agreement, the Trustee requests that such fees and expenses be treated
                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 12 as administrative expenses of the Debtor’s estate pursuant to section 503(b)(1)(A) of the

                                                                 13 Bankruptcy Code as ordinary course expenses and be paid in the ordinary course of

                                                                 14 business without further application to or order of the Court from unencumbered funds in

                                                                 15 the Estate, or from cash collateral if so authorized by the Court. DRC agrees to maintain

                                                                 16 records of all services showing dates, categories of services, fees charged, and expenses

                                                                 17 incurred, and to serve monthly invoices on the Office of the United States Trustee, the

                                                                 18 Trustee, counsel for the Trustee, and parties in interest who specifically request service of

                                                                 19 the monthly invoices.

                                                                 20           As to fees and expenses incurred by DRC in the performance of services under the

                                                                 21 Consulting Agreement, DRC will apply to the Court for approval of compensation in

                                                                 22 accordance with the provisions of 11 U.S.C. §§ 330 and 331 and agrees to accept as

                                                                 23 compensation such sums as the Court may allow.

                                                                 24

                                                                 25 IV.       THE COURT SHOULD APPOINT DRC AS AGENT

                                                                 26           The Trustee seeks to employ DRC as the claims noticing agent and as a consultant

                                                                 27 to aid the Trustee in the administration of the Estate. The Court may authorize the

                                                                 28

                                                                      2870334.4                                     7                               APPLICATION
                                                                Case 2:20-bk-21022-BR       Doc 397 Filed 06/15/21 Entered 06/15/21 10:24:11              Desc
                                                                                             Main Document    Page 8 of 32



                                                                  1 employment of DRC as the claims noticing agent pursuant to Section 156(c) and

                                                                  2 Section 105(a) of the Bankruptcy Code. Section 156(c) of the Judicial Code provides, in

                                                                  3 pertinent part:
                                                                                           Any court may utilize facilities or services, either on or
                                                                  4                 off the court’s premises, which pertain to the provision of
                                                                                    notices, dockets, calendars, and other administrative
                                                                  5                 information to parties in cases filed under the provisions of title
                                                                                    11, United States Code, where the costs of such facilities or
                                                                  6                 services are paid for out of the assets of the estate and are not
                                                                                    charged to the United States. The utilization of such facilities
                                                                  7                 or services shall be subject to such conditions and limitations
                                                                                    as the pertinent circuit council may prescribe.
                                                                  8
                                                                  9           Although the Trustee has not filed the Debtor's schedules of assets and liabilities,
                                                                 10 the Trustee anticipates that there will be a significant number (in the thousands) of persons
SMILEY WANG-EKVALL, LLP




                                                                 11 and entities to be noticed in this case. In view of the number of anticipated claimants, the
                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 12 Clerk's Office may not have the resources to undertake the tasks, especially in light of the

                                                                 13 expected magnitude of the creditor body and the sensitivity of some of the information

                                                                 14 which may require special handling. The Trustee submits that the appointment of DRC as

                                                                 15 the claims and noticing agent is both necessary and in the best interests of the Estate and

                                                                 16 its creditors, because the Trustee will be relieved of the burdens associated with the claims

                                                                 17 and noticing services.

                                                                 18           To the extent DRC provides services outside of the scope of Section 156(c) of the

                                                                 19 Judicial Code, the Trustee may employ DRC to provide consulting services pursuant to

                                                                 20 11 U.S.C. § 327(a), which provides,
                                                                                 …the trustee, with the court's approval, may employ one or
                                                                 21              more attorneys, accountants, appraisers, auctioneers, or other
                                                                                 professional persons, that do not hold or represent an interest
                                                                 22              adverse to the estate, and that are disinterested persons, to
                                                                                 represent or assist the trustee in carrying out the trustee's
                                                                 23              duties under this title.
                                                                 24
                                                                              DRC is an experienced bankruptcy administrator that can provide consulting
                                                                 25
                                                                      services to the Trustee that will assist in completing a multitude of administrative tasks,
                                                                 26
                                                                      such as preparing the Debtor's schedules and statement of financial affairs and devising a
                                                                 27
                                                                      system to protect sensitive information of the Debtor’s clients from public disclosure.
                                                                 28

                                                                      2870334.4                                      8                                    APPLICATION
                                                                Case 2:20-bk-21022-BR       Doc 397 Filed 06/15/21 Entered 06/15/21 10:24:11         Desc
                                                                                             Main Document    Page 9 of 32



                                                                  1

                                                                  2 V.        NO ADVERSE INTERESTS/DISINTERESTEDNESS

                                                                  3           As of the date of this application to the best of the Trustee’s knowledge and after

                                                                  4 consideration of the disclosures made below and in the attached Statement of

                                                                  5 Disinterestedness of Nellwyn Voorhies, DRC and all if its principals and employees are

                                                                  6 disinterested persons as that term is defined in 11 U.S.C. § 101(14). In connection with its

                                                                  7 retention of DRC, DRC represents in the Statement of Disinterestedness of Nellwyn

                                                                  8 Voorhies, among other things, that:
                                                                  9           1.    DRC will not consider itself employed by the United States government and
                                                                 10 shall not seek any compensation from the United States government in its capacity as the
SMILEY WANG-EKVALL, LLP




                                                                 11 claims and noticing agent in this case;
                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 12           2.    By accepting employment, DRC waives any rights to receive compensation
                                                                 13 from the United States government in connection with this case;

                                                                 14           3.    In its capacity as the claims and noticing agent, DRC will not be an agent of
                                                                 15 the United States and will not act on behalf of the United States; and

                                                                 16           4.    DRC will not employ any past or present employees of the Debtor in
                                                                 17 connection with its work as the claims and noticing agent in this case.

                                                                 18           Further, DRC represents in the Statement of Disinterestedness that neither DRC

                                                                 19 nor any of its principals or employees are connected with the Debtor, its creditors, any

                                                                 20 other party in interest, their respective attorneys and accountants, or to the Estate except

                                                                 21 that certain of DRC’s professionals were formerly employed by firms that may be creditors

                                                                 22 or may provide professional services to parties in interest in this case. Except as disclosed

                                                                 23 herein, these professionals did not work on any matters involving the Debtor while

                                                                 24 employed by their previous firms. Moreover, these professionals were not employed by

                                                                 25 their previous firms when this case was filed.

                                                                 26           DRC is an affiliate of American Stock Transfer & Trust Company, LLC (“AST”). AST

                                                                 27 is a global financial communications and stakeholder management company. Within the

                                                                 28

                                                                      2870334.4                                      9                              APPLICATION
                                                                Case 2:20-bk-21022-BR      Doc 397 Filed 06/15/21 Entered 06/15/21 10:24:11           Desc
                                                                                           Main Document     Page 10 of 32



                                                                  1 AST corporate structure, DRC operates as a separate and independent legal entity. No

                                                                  2 personnel from AST have access to confidential data held by DRC, and no DRC personnel

                                                                  3 have access to AST clientele data or knowledge of AST’s connections. There are no formal

                                                                  4 systems in place to maintain “Chinese walls” or other barriers between the affiliated entities

                                                                  5 as DRC’s files are on a separate system, and DRC does not have the ability to access our

                                                                  6 affiliates systems. AST and its affiliates provide stock transfer solution services mainly to

                                                                  7 public companies or companies intending to trade shares publicly. These services include

                                                                  8 transfer agency services, initial public offering counseling, proxy solicitation assistance and
                                                                  9 data analysis, and electronic transmission of data services. AST and its affiliates do not

                                                                 10 provide advisory services in restructurings. Given the legal and operational separateness
SMILEY WANG-EKVALL, LLP




                                                                 11 of DRC from AST, DRC does not believe that any relationships that AST and its affiliates
                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 12 maintain would create an interest of DRC that would be materially adverse to the Debtor’s

                                                                 13 estate or any class of creditors or equity security holders.

                                                                 14

                                                                 15 VI.       CONCLUSION

                                                                 16           Based on the foregoing, the Trustee respectfully requests that the Court enter an

                                                                 17 order:

                                                                 18           1.    Approving this Application;

                                                                 19           2.    Authorizing and approving the retention and appointment of DRC as the

                                                                 20 claims and noticing agent for the Estate pursuant to Section 156(c) of the Judicial Code

                                                                 21 and 11 U.S.C. § 105;

                                                                 22           3.    Authorizing and approving the retention and appointment of DRC to act as a

                                                                 23 consultant to the Estate pursuant 11 U.S.C. § 327;

                                                                 24           4.    Approving the terms of the Standard Claims Agreement attached as

                                                                 25 Exhibit "1";

                                                                 26           5.    Approving the terms of the Consulting Agreement attached as Exhibit "2";

                                                                 27 and

                                                                 28

                                                                      2870334.4                                    10                                 APPLICATION
                                                                Case 2:20-bk-21022-BR     Doc 397 Filed 06/15/21 Entered 06/15/21 10:24:11            Desc
                                                                                          Main Document     Page 11 of 32



                                                                  1           6.   For such other and further relief as this Court deems just and proper.

                                                                  2
                                                                                                            Respectfully submitted,
                                                                  3
                                                                                 15 2021
                                                                  4 DATED: June ___,                        SMILEY WANG-EKVALL, LLP

                                                                  5
                                                                                                            By:   /s/ Philip E. Strok
                                                                  6                                               PHILIP E. STROK
                                                                  7                                               Attorneys for Elissa D. Miller, Chapter 7
                                                                                                                  Trustee
                                                                  8
                                                                  9

                                                                 10
SMILEY WANG-EKVALL, LLP




                                                                 11
                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 12

                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      2870334.4                                   11                                 APPLICATION
                                                                Case 2:20-bk-21022-BR       Doc 397 Filed 06/15/21 Entered 06/15/21 10:24:11          Desc
                                                                                            Main Document     Page 12 of 32


                                                                                   STATEMENT OF DISINTERESTEDNESS FOR EMPLOYMENT
                                                                  1
                                                                                        OF PROFESSIONAL PERSON UNDER F.R.B.P. 2014
                                                                  2
                                                                      1.      Name, address and telephone number of the professional ("Firm") submitting this
                                                                  3           Statement:
                                                                  4           DONLIN, RECANO & COMPANY, INC.
                                                                              Nellwyn Voorhies, President
                                                                  5
                                                                              6201 15th Avenue
                                                                  6           Brooklyn, NY 11219
                                                                              Telephone: (619) 346-1628
                                                                  7
                                                                      2.      The services to be rendered by DRC in this case are (specify):
                                                                  8
                                                                           Donlin, Recano & Company, Inc., ("DRC") will assume responsibility for, among
                                                                  9 other things, serving as the Trustee’s noticing agent to mail certain notices to the Estate's

                                                                 10 creditors and parties-in-interest, and provide consulting services which may include, but
                                                                    may not be limited to, preparing or collaborating in the preparation of schedules and
SMILEY WANG-EKVALL, LLP




                                                                 11 statement of financial affairs, devising and implementing a plan to maintain the
                          Tel 714 445-1000 • Fax 714 445-1002




                                                                    confidentiality of certain information, and otherwise assisting the Trustee in the
                            3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 12 administration of the Estate.

                                                                 13            DRC is comprised of leading industry professionals with significant experience in
                                                                 14   both the legal and administrative aspects of large, complex bankruptcy cases. DRC’s
                                                                      professionals have experience in noticing, claims administration, solicitation, and
                                                                 15   facilitating other administrative aspects of the bankruptcy process and experience in
                                                                      matters of this size and complexity. DRC’s professionals have acted as debtor’s counsel
                                                                 16   or official claims and noticing agent in many large bankruptcy cases in this District and in
                                                                      other districts nationwide. DRC has provided identical or substantially similar services in
                                                                 17   other bankruptcy proceedings, including, among others: In re EHT US1, Inc., et al., Case
                                                                 18   No. 21-10036 (CSS) (Bankr. D. Del. 2021); In re The Roman Catholic Church of the
                                                                      Archdiocese of New Orleans, Case No. 20-10846 (MSG) (Bankr. E.D. La. 2020); In re
                                                                 19   YouFit Health Clubs, LLC, et. al., Case No. 20-12841 (MFW) (Bankr. D. Del. 2020); In re
                                                                      Cred Inc., et. al., Case No. 20-12836 (JTD) (Bankr. D. Del. 2020); In re Gorham Paper and
                                                                 20   Tissue, LLC, et. al., Case No. 20-12814 (KBO) (Bankr. D. Del. 2020); In re FIC
                                                                      Restaurants, Inc., et. al., Case No. 20-12807 (CSS) (Bankr. D. Del. 2020); In re IMH
                                                                 21
                                                                      Financial Corporation, Case No. 20-11858 (CSS) (Bankr. D. Del. 2020); In re Muji U.S.A
                                                                 22   Limited, Case No. 20-11805 (MFW) (Bankr. D. Del. 2020); In re AAC Holdings, Inc., et al.,
                                                                      Case No. 20-11648 (JTD) (Bankr. D. Del. 2020); In re Klausner Lumber Two LLC, Case
                                                                 23   No. 20-11518 (KBO) (Bankr. D. Del. 2020); In re PQ New York, Case No. 20-11266 (JTD)
                                                                      (Bankr. D. Del. 2020); In re Comcar Industries, Inc., Case No. 20-11120 (LSS) (Bankr. D.
                                                                 24   Del. 2020); In re Longview Power, LLC, Case No. 20-10951 (BLS) (Bankr. D. Del. 2020);
                                                                      In re: B&B Liquidating, LLC, Case No. 2:18-bk-11744-NB (Bankr. C.D. Cal. 2018); In re:
                                                                 25
                                                                      Gump’s Holdings, LLC, et al., Case No. BK-S-18-14683-leb (Bankr. D. Nev. 2018); In re:
                                                                 26   Bostwick Laboratories, Inc., et al., Case No. 17-10570 (BLS) (Bankr. D. Del 2017); In re:
                                                                      Emerald Oil, Inc., et al., Case No. 16-10704 (KG) (Bankr. D. Del. 2016); In re: Roadhouse
                                                                 27   Holding, Inc., et al., Case No. 16-11819 (BLS) (Bankr. D. Del. 2016); In re: Peek, Aren’t
                                                                      You Curious, Inc., Case No. 16-30146 (Bankr. N.D. Cal. 2016); In re: Freedom
                                                                 28

                                                                      2870334.4                                    12                                APPLICATION
                                                                Case 2:20-bk-21022-BR        Doc 397 Filed 06/15/21 Entered 06/15/21 10:24:11             Desc
                                                                                             Main Document     Page 13 of 32



                                                                    Communications, Inc., et al., Case No. 8:15-bk-15311-MW (Bankr. C.D. Cal. 2015); In re:
                                                                  1 Sullivan International Group, Inc., Case No. 15-02281-11 (Bankr. S.D. Cal. 2015).

                                                                  2
                                                                      3.      The terms and source of the proposed compensation and reimbursement of DRC
                                                                  3           are (specify):

                                                                  4        Subject to Court approval, DRC will represent the Trustee at its customary hourly
                                                                    rates which currently range from $35.00 to $205.00 per hour, depending on the experience
                                                                  5 and expertise of the person performing the work. DRC's hourly rates are subject to periodic
                                                                    adjustment. If any adjustment is made while DRC is performing work in this case, the new
                                                                  6 hourly rates will be effective for this case.

                                                                  7
                                                                      4.      The nature and terms of retainer (i.e., nonrefundable versus an advance against
                                                                  8           fees) held by DRC are (specify):

                                                                  9           None.

                                                                 10 5.        The investigation of disinterestedness made by DRC prior to submitting this
                                                                              Statement consisted of (specify):
SMILEY WANG-EKVALL, LLP




                                                                 11
                          Tel 714 445-1000 • Fax 714 445-1002




                                                                            DRC has reviewed its electronic database to determine whether it has any
                            3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 12 relationships with the list of entities provided by the Trustee. Based on the results of such
                                                                    search, at this time, DRC is not aware of any relationship that would present a disqualifying
                                                                 13 conflict of interest. Should DRC discover any new relevant facts or relationships bearing

                                                                 14 on the matters described herein during the period of its retention, DRC will use reasonable
                                                                    efforts to promptly file a supplemental declaration.
                                                                 15
                                                                    6.      The following is a complete description of all of DRC’s connections with the Debtor,
                                                                 16         principals of the Debtor, insiders, the Debtor’s creditors, the Trustee, any other party
                                                                            or parties in interest, and their respective attorneys and accountants, or any person
                                                                 17         employed in the Office of the United States Trustee (specify, attaching extra pages
                                                                            as necessary):
                                                                 18
                                                                                    (a)     Nellwyn Voorhies, the President of DRC, and Karen Wagner, a Senior
                                                                 19         Bankruptcy Consultant with DRC, were previously employed by KCC, one of the
                                                                            Debtor's secured creditors. Ms. Voorhies was employed by KCC from 2006 to 2012
                                                                 20         and Ms. Wagner was employed by KCC from 2005 to 2016. DRC does not believe
                                                                            either were KCC employees at the time KCC did work for the Debtor, and neither
                                                                 21         Ms. Voorhies nor Ms. Wagner did work on the Debtor's case.

                                                                 22                   (b)    DRC, as well as its personnel, has and will continue to have
                                                                              relationships personally or in the ordinary course of business with certain vendors,
                                                                 23           professionals, financial institutions, and other parties in interest that may be involved
                                                                              in the Debtor’s chapter 7 case. DRC may also provide professional services to
                                                                 24           entities or persons that may be creditors or parties in interest in this chapter 7 case,
                                                                              which services do not directly relate to, or have any direct connection with, this
                                                                 25           chapter 7 case or the Debtor.

                                                                 26                  (c)    DRC and its personnel in their individual capacities regularly utilize the
                                                                              services of law firms, investment banking and advisory firms, accounting firms and
                                                                 27           financial advisors. Such firms engaged by DRC or its personnel may appear in
                                                                              chapter 7 cases representing the Debtor or parties in interest. All engagements
                                                                 28

                                                                      2870334.4                                       13                                 APPLICATION
                                                                Case 2:20-bk-21022-BR        Doc 397 Filed 06/15/21 Entered 06/15/21 10:24:11            Desc
                                                                                             Main Document     Page 14 of 32


                                                                              where such firms represent DRC or its personnel in their individual capacities are
                                                                  1           unrelated to this chapter 7 case.
                                                                  2                   (d)    Further, DRC represents that neither DRC nor any of its principals or
                                                                              employees are connected with the Debtor, its creditors, any other party in interest,
                                                                  3           their respective attorneys and accountants, or to the Estate except that certain of
                                                                              DRC’s professionals were formerly employed by firms that may be creditors or may
                                                                  4           provide professional services to parties in interest in this case. Except as disclosed
                                                                              herein, these professionals did not work on any matters involving the Debtor while
                                                                  5           employed by their previous firms. Moreover, these professionals were not employed
                                                                              by their previous firms when this case was filed.
                                                                  6
                                                                                        (e)   DRC is an affiliate of American Stock Transfer & Trust Company, LLC
                                                                  7           (“AST”). AST is a global financial communications and stakeholder management
                                                                              company. Within the AST corporate structure, DRC operates as a separate and
                                                                  8           independent legal entity. No personnel from AST have access to confidential data
                                                                              held by DRC, and no DRC personnel have access to AST clientele data or
                                                                  9           knowledge of AST’s connections. There are no formal systems in place to maintain
                                                                              “Chinese walls” or other barriers between the affiliated entities as DRC’s files are on
                                                                 10           a separate system, and DRC does not have the ability to access our affiliates
                                                                              systems. AST and its affiliates provide stock transfer solution services mainly to
SMILEY WANG-EKVALL, LLP




                                                                 11           public companies or companies intending to trade shares publicly. These services
                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                              include transfer agency services, initial public offering counseling, proxy solicitation
                               Costa Mesa, California 92626




                                                                 12           assistance and data analysis, and electronic transmission of data services. AST and
                                                                              its affiliates do not provide advisory services in restructurings. Given the legal and
                                                                 13           operational separateness of DRC from AST, DRC does not believe that any
                                                                              relationships that AST and its affiliates maintain would create an interest of DRC
                                                                 14           that would be materially adverse to the Debtor’s estate or any class of creditors or
                                                                              equity security holders.
                                                                 15
                                                                      7.      DRC will not consider itself employed by the United States government and shall
                                                                 16           not seek any compensation from the United States government in its capacity as
                                                                              the claims and noticing agent in this case. By accepting employment, DRC waives
                                                                 17           any rights to receive compensation from the United States government in
                                                                              connection with this case. In its capacity as the claims and noticing agent, DRC will
                                                                 18           not be an agent of the United States and will not act on behalf of the United States.
                                                                              DRC will not employ any past or present employees of the Debtor in connection with
                                                                 19           its work as the claims and noticing agent in this case.
                                                                 20 8.        DRC is not a pre-petition creditor, an equity security holder or an insider of the
                                                                              Debtor.
                                                                 21
                                                                      9.      DRC is not and was not an investment banker for any outstanding security of the
                                                                 22           Debtor.
                                                                 23 10.       DRC has not been within three (3) years before the date of the filing of the petition
                                                                              herein, an investment banker for a security of the Debtor, or an attorney for such an
                                                                 24
                                                                              investment banker in connection with the offer, sale or issuance of any security of
                                                                 25           the Debtor.

                                                                 26 11.       DRC is not and was not, within two (2) years before the date of the filing of the
                                                                              petition herein, a director, officer or employee of the Debtor or of any investment
                                                                 27           banker for any security of the Debtor.
                                                                 28

                                                                      2870334.4                                      14                                  APPLICATION
                                                                Case 2:20-bk-21022-BR       Doc 397 Filed 06/15/21 Entered 06/15/21 10:24:11           Desc
                                                                                            Main Document     Page 15 of 32



                                                                      12.     DRC neither holds nor represents any interest materially adverse to the interest of
                                                                  1           the estate or of any class of creditors or equity security holders, by reason of any
                                                                  2           direct or indirect relationship to, connection with, or interest in, the Debtor or an
                                                                              investment banker for any security of the Debtor, or for any other reason.
                                                                  3
                                                                      13.     Name, address and telephone number of the person signing this Statement
                                                                  4           (specify):
                                                                  5           DONLIN, RECANO & COMPANY, INC.
                                                                              Nellwyn Voorhies, President
                                                                  6
                                                                              6201 15th Avenue
                                                                  7           Brooklyn, NY 11219
                                                                              Telephone: (619) 346-1628
                                                                  8
                                                                      14.     None of DRC’s partners or employees is related to the bankruptcy judge in this case.
                                                                  9
                                                                           After conducting or supervising the investigation described in Paragraph 5 above, I
                                                                 10 declare under penalty of perjury under the laws of the United States of America, that the
SMILEY WANG-EKVALL, LLP




                                                                    foregoing is true and correct except that I declare that Paragraphs 6 through 11 are stated
                                                                 11
                          Tel 714 445-1000 • Fax 714 445-1002




                                                                    on information and belief.
                            3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 12
                                                                                             14th day of June, 2021, at Costa Mesa, California.
                                                                           Executed on the _____
                                                                 13

                                                                 14
                                                                                                                NELLWYN VOORHIES
                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      2870334.4                                     15                                APPLICATION
Case 2:20-bk-21022-BR   Doc 397 Filed 06/15/21 Entered 06/15/21 10:24:11   Desc
                        Main Document     Page 16 of 32




                        EXHIBIT "1"
Case 2:20-bk-21022-BR       Doc 397 Filed 06/15/21 Entered 06/15/21 10:24:11              Desc
                            Main Document     Page 17 of 32



               STANDARD CLAIMS ADMINISTRATION AND NOTICING AGREEMENT

                                   TERMS AND CONDITIONS


   Donlin, Recano & Company, Inc. (hereinafter called “DRC”) agrees to provide Elissa D.
   Miller, solely in her capacity as the chapter 7 trustee of the Girardi Keese bankruptcy
   estate (hereinafter called the “Client”), and Client agrees to purchase Services (as defined
   below) upon the terms and conditions and other provisions stated herein. Client agrees
   and understands that none of the services constitute legal advice.

   1. SERVICES: DRC agrees to provide the Client with consulting services regarding
   distributions, noticing and claims management and reconciliation, and any other
   services agreed upon by the parties or otherwise required by applicable law,
   government regulations, or court rules or orders. A more detailed description of the types
   of services offered by DRC, as well as the fees charged for such services, is annexed
   hereto as Schedule A.

   2. CHARGES: All charges shall be based upon the time and materials incurred by DRC,
   billed at the DRC then prevailing standard rate unless another rate schedule is
   specifically and mutually agreed upon herein. DRC reserves its rights to adjust its
   standard rates in January of each year to reflect changes in the business and economic
   environment. In the event that rates are based other than on time and materials, and
   such other basis for rates is set forth herein, the Client agrees to pay, in addition to those
   rates, for all charges, incurred by DRC as a result of Client error or omission as
   determined by DRC. Such charges shall include but shall not be limited to re-runs and
   any additional clerical work, phone calls, travel expenses, or any other disbursements.
   When possible, DRC will notify Client in advance of any additional charges. Checks are
   accepted subject to collection and the date of collection shall be deemed the date of
   payment. Any check received from Client may be applied by DRC against any obligation
   owing by Client to DRC, and an acceptance by DRC of any partial payment shall not
   constitute a waiver of DRC's right to pursue the collection of any remaining balance.
   DRC requires advance deposits for all noticing, newspaper publishing or other
   significant expenditures as defined by DRC. In addition, Client shall reimburse DRC for
   all actual out-of-pocket expenses reasonably incurred by DRC. The out-of-pocket
   expenses may include, but are not limited to, postage, delivery services, travel, meals
   and other similar costs and expenses. In addition to all charges for services and
   materials hereunder, Client shall pay to DRC all taxes, however designated, levied or
   based that are applicable to this Agreement or are measured directly by payments made
   under this Agreement and are required to be collected by DRC or paid by DRC to taxing
   authorities. This provision, includes but is not limited to, sales, use and excise taxes,
   but does not include personal property taxes or taxes based on net income.


   2869028.5

   6/7/20215/27/2021                                                                   Page 1 of 7


                                      www.donlinrecano.com

                                                                                EXHIBIT "1," PAGE 16
Case 2:20-bk-21022-BR      Doc 397 Filed 06/15/21 Entered 06/15/21 10:24:11           Desc
                           Main Document     Page 18 of 32



   3. TRANSPORTATION OF DATA: Data submitted by the Client to DRC for processing
   shall be transported at the Client's risk and expense to and from the DRC office. In the
   event the Client fails to deliver the input data to DRC at the time scheduled, the Client
   agrees that DRC may extend, as necessary, the time for the completion of processing of
   such data. Client further agrees that the time for the completion or processing of such
   data may be extended because of the following holidays in addition to any Bank holidays
   recognized in the city in which DRC is located: New Year's Day, Memorial Day,
   Independence Day, Labor Day, Thanksgiving Day and Christmas Day. In any event, DRC
   does not warrant or represent that shipment or availability dates will be met, but will use
   its best efforts to do so. If DRC is required to stay open to perform required tasks on such
   days, an additional mutually agreed upon cost may be required by DRC.

   4. INVOICES: Provided that the Girardi Keese bankruptcy estate has unencumbered
   funds or obtains Bankruptcy Court authority to use cash collateral to pay for services
   rendered by DRC as set forth herein, Client shall pay the charges set forth in Schedule
   A, attached hereto. DRC shall invoice the Client monthly for all services rendered during
   the preceding month. Charges for a partial month's service shall be prorated based on a
   thirty (30) day month. Subject to the conditions set forth above in the first sentence of
   this section 4 and elsewhere in this Agreement, failure to pay any fees, costs or other
   amounts to DRC shall be a breach of this Agreement (a “Failure to Pay”). DRC shall also
   have the right, at its option, to terminate this Agreement with Bankruptcy Court approval
   upon a Failure to Pay (a “Non-Payment Breach”). If the invoice amount is disputed, notice
   shall be given to DRC within ten (10) days of receipt of the invoice by the Client. The
   undisputed portion of the invoice will remain due and payable. Notwithstanding anything
   contained in this agreement to the contrary, a Failure to Pay shall under no circumstances
   be construed as an agreement by DRC to reduce or waive DRC’s fees and expenses.
   The Client shall not agree or otherwise consent to a unilateral reduction or waiver of DRC
   fees and expenses without the explicit written consent of DRC and any such agreement
   or consent to such reduction or waiver by the Client without DRC’s explicit written consent
   shall be deemed null and void and constitute a breach of this Agreement (a “Material
   Breach”). Notwithstanding anything contained in this agreement to the contrary, upon the
   occurrence of a Material Breach, DRC shall have the right, at its option, to terminate this
   agreement upon five (5) business days’ notice to the Client and Bankruptcy Court
   approval.

   5. STORAGE: Client shall assume the risks and DRC shall not be responsible for any
   damages, liability or expenses incurred in connection with any delay in delivery of or
   damage to cards, disks, magnetic tapes or any input data furnished by Client unless DRC
   has agreed in writing to assume such responsibility. Forms storage at DRC beyond a
   normal 90-day supply will be billed at standard warehousing rates established by DRC.


   6. E-MAIL COMMUNICATIONS: DRC and the Client and its agents acknowledge that
   they may wish to communicate electronically with each other at a business e-mail
   2869028.5

   6/7/20215/27/2021                                                                Page 2 of 7


                                    www.donlinrecano.com

                                                                             EXHIBIT "1," PAGE 17
Case 2:20-bk-21022-BR      Doc 397 Filed 06/15/21 Entered 06/15/21 10:24:11            Desc
                           Main Document     Page 19 of 32



   address. However, the electronic transmission of information cannot be guaranteed to
   be secure or error free and such information could be intercepted, corrupted, lost,
   destroyed, arrive late or incomplete or otherwise be adversely affected or unsafe to use.
   Accordingly, each party agrees to use commercially reasonable procedures to check for
   the then most commonly known viruses and to check the integrity of data before sending
   information to the other electronically, but each party recognizes that such procedures
   cannot be a guarantee that transmissions will be virus-free. It remains the responsibility
   of the party receiving an electronic communication from the other to carry out a virus
   check on any attachments before launching any documents, whether received on disk or
   otherwise.

   7. SUPPLIES: All supplies shall be furnished at Client's expense.

   8. TERM: This Agreement shall be effective upon entry of a Bankruptcy Court order
   approving this Agreement or such earlier date as provided in the order, and shall remain
   in force until terminated by either party upon thirty days’ written notice to the other party
   or by DRC after Bankruptcy Court approval after upon occurrence of a Non-Payment
   Breach or a Material Breach, as defined in section 4 above. The payment obligation set
   forth in section 4 shall survive termination of this Agreement. In the event this Agreement
   is terminated, DRC shall coordinate with the Client and, to the extent applicable, the Office
   of the Clerk of the Bankruptcy Court, for an orderly transfer of record keeping functions
   and shall provide all necessary staff, services and assistance required for such orderly
   transfer. Client agrees to pay for such services in accordance with DRC’s then existing
   fees for such services.

   9. TERMS OF AGREEMENT: No waiver, discharge, or modification of the terms of this
   Agreement shall bind DRC unless in writing and signed by an authorized representative
   of DRC.

   10. CONFIDENTIALITY: Each of DRC and the Client, on behalf of themselves and their
   respective employees, agents, professionals and representatives, agrees to keep
   confidential all non-public records, systems, procedures, software and other information
   received from the other party in connection with the services provided under this
   Agreement; provided, however, that if either party reasonably believes that it is required
   to produce any such information by order of any governmental agency or other regulatory
   body, it may, upon not less than five (5) business days’ written notice to the other party,
   release the required information.

   11. OWNERSHIP OF PROGRAMS: Unless otherwise agreed in writing, all programs
   developed by DRC in connection with any services to be performed under this Agreement
   shall remain the sole property of DRC. All programs and/or systems documentation in
   the possession of DRC which DRC has agreed in writing to return to the Client, prepared
   for the Client by DRC, shall be returned to the Client upon demand providing all charges
   for such programming and/or systems documentation have been paid in full.
   2869028.5

   6/7/20215/27/2021                                                                 Page 3 of 7


                                     www.donlinrecano.com

                                                                              EXHIBIT "1," PAGE 18
Case 2:20-bk-21022-BR      Doc 397 Filed 06/15/21 Entered 06/15/21 10:24:11            Desc
                           Main Document     Page 20 of 32




   12. SYSTEMS IMPROVEMENTS: DRC’s policy is to provide continuous improvements
   in the quality of service to its clients. DRC, therefore, reserves the right to make changes
   in operating procedures, operating systems, programming languages, application
   programs, time period of accessibility, equipment, and the DRC data center serving the
   Client, so long as any such changes do not materially interfere with ongoing services
   provided to the Client in connection with the Client’s case.

   13. UNUSUAL MEASURES: Where the Client requires measures that are unusual and
   beyond the normal business practice and hours of DRC such as, but not limited to, CPA
   Audit, Errors and Omissions Insurance, and/or Off-Premises Storage of Data, the cost of
   such measures, if provided by DRC, shall be charged to the Client. Said charges may be
   required in advance if DRC deems it appropriate.

   14. FORCE MAJEURE. Whenever performance by DRC of any of its obligations
   hereunder is substantially prevented by reason of any act of God, strike, lock out or other
   industrial or transportational disturbance, fire, lack of materials, law, regulation or
   ordinance, war or war conditions, or by reasons of any other matter beyond DRC’s
   reasonable control, then such performance shall be excused and this Agreement shall be
   deemed suspended during the continuation of such prevention and for a reasonable time
   thereafter.

   15. NOTICE. Any notice or other communication required or permitted hereunder shall
   be in writing and shall be delivered personally, or sent by registered mail, postage
   prepaid, or overnight courier. Any such notice shall be deemed given when so
   delivered personally, or, if mailed, five days after the date of deposit in the United States
   mail, or, if sent by overnight courier, one business day after delivery to such courier, as
   follows:

   If to DRC, to: Donlin, Recano & Company, Inc., 6201 15th Avenue, Brooklyn, NY 11219
   Attention: Nellwyn Voorhies, Esq.

   If to the Client, to: Sulmeyer Kupetz, 333 South Grand Avenue, Suite 3400, Los
   Angeles, CA 90071, Attention: Elissa D. Miller, Esq.


   16. GOVERNING LAW. This Agreement will be governed by and construed in
   accordance with the laws of the State of New York (without reference to its conflict of laws
   provisions). Venue shall be in the United States Bankruptcy Court, Central District of
   California, Los Angeles Division, and such Bankruptcy Court shall retain jurisdiction over
   all matters regarding this Agreement.


   17.    SEVERABILITY.      All clauses and covenants contained in this Agreement are
   2869028.5

   6/7/20215/27/2021                                                                 Page 4 of 7


                                     www.donlinrecano.com

                                                                              EXHIBIT "1," PAGE 19
Case 2:20-bk-21022-BR     Doc 397 Filed 06/15/21 Entered 06/15/21 10:24:11          Desc
                          Main Document     Page 21 of 32




   severable and in the event any of them are held to be invalid by any court, such clause
   or covenant shall be valid and enforced to the maximum extent as to which it may be valid
   and enforceable, and this Agreement will be interpreted as if such invalid clauses or
   covenants were not contained herein.

   18. ASSIGNMENT. This Agreement and the rights and obligations of DRC and the Client
   hereunder shall bind and inure to the benefit of any successors or assigns thereto.

   19. GENERAL: The term "this Agreement" as used herein includes any future written
   amendments, modifications, supplements or schedules duly executed by Client and DRC.
   This Agreement contains the entire agreement between the parties with respect to the
   subject matter hereof. This Agreement may be executed in one or more counterparts,
   each of which shall be deemed an original, but all of which together shall constitute one
   in the same instrument. A facsimile copy, photocopy or imaged copy of this Agreement
   shall be considered an original copy.

   20. BANKRUPTCY COURT APPROVAL AND JURISDICTION: This Agreement and
   the effectiveness thereof are subject to approval of the United States Bankruptcy Court,
   Central District of California, Los Angeles Division, in the pending chapter 7 bankruptcy
   case of Girardi Keese, case number 2:20-bk-21022-BR, and such Bankruptcy Court shall
   retain jurisdiction over all matters regarding this Agreement.




   Accepted and Approved:

   Donlin, Recano & Company, Inc.
   6201 15th Avenue
   Brooklyn, New York 11219

   By:           Nellwyn Voorhies
                 _____________________________________

   Signature:    _____________________________________

   Title:        President
                 _____________________________________

   Date:         06/07/2021
                 _____________________________________


   Accepted and Approved:

   2869028.5

   6/7/20215/27/2021                                                              Page 5 of 7


                                   www.donlinrecano.com

                                                                           EXHIBIT "1," PAGE 20
Case 2:20-bk-21022-BR      Doc 397 Filed 06/15/21 Entered 06/15/21 10:24:11           Desc
                           Main Document     Page 22 of 32




   Elissa D. Miller, solely in her capacity as chapter 7 trustee for Girardi Keese


   Signature:    _____________________________________

   Title:            Chapter 7 Trustee for Girardi Keese
                 _____________________________________

   Date:                  June 7, 2021
                 _____________________________________

   This Agreement is subject to the terms and conditions set forth herein. Client
   acknowledges reading and understanding it and agrees to be bound by its terms and
   conditions and further agrees that it is the complete and exclusive statement of the
   Agreement between the parties, which supersedes all proposals oral or written and other
   prior communications between the parties relating to the subject matter of this Agreement.




   2869028.5

   6/7/20215/27/2021                                                                 Page 6 of 7


                                    www.donlinrecano.com

                                                                             EXHIBIT "1," PAGE 21
Case 2:20-bk-21022-BR             Doc 397 Filed 06/15/21 Entered 06/15/21 10:24:11                Desc
                                  Main Document     Page 23 of 32




                                               SCHEDULE A
                                               Girardi Keese
                                               Fee Schedule

 Professional Service                                           Hourly Rates

 Senior Bankruptcy Consultant                                   $175 - $205
 Case Manager                                                   $160 - $175
 Consultant/Analyst                                             $130- $155
 Technology/Programming Consultant                              $95 - $120
 Clerical                                                       $35 - $45
 Noticing Service

 Laser Printing/ Photocopies                                    $.10 per Image
 Personalization/ Labels                                        WAIVED
 Fax (Incoming)                                                 WAIVED
 Fax Noticing                                                   $.08 per Page
 Postage and Overnight Delivery                                 At Cost
 Electronic Noticing                                            WAIVED
 Publication Services                                           At Cost
 Claims Docketing and Management

 Website Development                                            WAIVED
 Web Hosting                                                    WAIVED
 Creditor Data Storage/ Electronic Document Storage             $.08 per record monthly
 Document Imaging                                               $.08 per Image
 Electronic Claims filing                                       No Set-up charge or per claim charge
 Data Room Services

 DRC DocuLinks™ Virtual Data Room Services                      Hosting WAIVED
 Data Room Development                                          $90 per Hour
 Miscellaneous

 Escrow Agent Services                                          Competitive Interest Rates
 Out-of-Pocket Expenses (including any required travel)         At Cost
 Call Center Operators                                          $65 per hour




2869028.5

6/7/20215/27/2021                                                                            Page 7 of 7


                                         www.donlinrecano.com

                                                                                      EXHIBIT "1," PAGE 22
Case 2:20-bk-21022-BR   Doc 397 Filed 06/15/21 Entered 06/15/21 10:24:11   Desc
                        Main Document     Page 24 of 32




                        EXHIBIT "2"
Case 2:20-bk-21022-BR         Doc 397 Filed 06/15/21 Entered 06/15/21 10:24:11                 Desc
                              Main Document     Page 25 of 32



                              CONSULTING SERVICES AGREEMENT
                                    TERMS AND CONDITIONS

Donlin, Recano & Company, Inc. (hereinafter called “DRC”) agrees to provide Elissa D. Miller, solely in
her capacity as the chapter 7 trustee of the Girardi Keese bankruptcy estate (hereinafter called the
“Client”), and Client agrees to purchase services upon the terms and conditions and in accordance with
“Schedule A”, attached hereto, and other provisions stated herein. Client agrees and understands that
none of the services constitute legal advice.

1. CHARGES: All charges shall be based upon the time and materials incurred by DRC, billed at the
DRC then prevailing standard rate unless another rate schedule is specifically and mutually agreed
upon herein. DRC reserves its rights to adjust its standard rates in January of each year to reflect
changes in the business and economic environment. In the event that rates are based other than on
time and materials, and such other basis for rates is set forth herein, the Client agrees to pay, in
addition to those rates, for all charges, incurred by DRC as a result of Client error or omission as
determined by DRC. Such charges shall include but shall not be limited to re-runs and any additional
clerical work, phone calls, travel expenses, or any other disbursements. When possible, DRC will
notify Client in advance of any additional charges. Checks are accepted subject to collection and the
date of collection shall be deemed the date of payment. Any check received from Client may be
applied by DRC against any obligation owing by Client to DRC, and an acceptance by DRC of any partial
payment shall not constitute a waiver of DRC's right to pursue the collection of any remaining balance.
DRC requires advance deposits for all noticing, newspaper publishing or other significant expenditures
as defined by DRC. In addition, Client shall reimburse DRC for all actual out-of-pocket expenses
reasonably incurred by DRC. The out-of-pocket expenses may include, but are not limited to, postage,
delivery services, travel, meals and other similar costs and expenses. In addition to all charges for
services and materials hereunder, Client shall pay to DRC all taxes, however designated, levied or
based that are applicable to this Agreement or are measured directly by payments made under this
Agreement and are required to be collected by DRC or paid by DRC to taxing authorities. This
provision, includes but is not limited to, sales, use and excise taxes, but does not include personal
property taxes or taxes based on net income

2. TRANSPORTATION OF DATA: Data submitted by the Client to DRC for processing shall be
transported at the Client's risk and expense to and from the DRC office. In the event the Client fails to
deliver the input data to DRC at the time scheduled, the Client agrees that DRC may extend, as
necessary, the time for the completion of processing of such data. Client further agrees that the time
for the completion or processing of such data may be extended because of the following holidays in
addition to any Bank holidays recognized in the city in which DRC is located: New Year's Day, Memorial
Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day. In any event, DRC does not
warrant or represent that shipment or availability dates will be met but will use its best efforts to do
so. If DRC is required to stay open to perform required tasks on such days, an additional mutually
agreed upon cost may be required by DRC.

3. INVOICES: Provided that the Girardi Keese bankruptcy estate has unencumbered funds or obtains
Bankruptcy Court authority to use cash collateral to pay for services rendered by DRC as set forth herein
2869030.5   6/7/2021                                                                           Page 1 of 6


                                        www.donlinrecano.com
                                                                                    EXHIBIT "2," PAGE 23
Case 2:20-bk-21022-BR         Doc 397 Filed 06/15/21 Entered 06/15/21 10:24:11                 Desc
                              Main Document     Page 26 of 32


and further provided that DRC obtains Bankruptcy Court approval for payment of its invoices, Client
shall pay the charges set forth in Schedule A, attached hereto. DRC shall invoice the Client monthly for
all services rendered during the preceding month. Charges for a partial month's service shall be
prorated based on a thirty (30) day month. Subject to the conditions set forth above in the first
sentence of this section 3 and elsewhere in this Agreement, failure to pay any fees, costs or other
amounts to DRC shall be a breach of this Agreement (a “Failure to Pay”). Subject to the conditions set
forth above in the first sentence of this section 3 and elsewhere in this Agreement, DRC shall have the
right, at its option, to terminate this Agreement for non-payment of invoices after Bankruptcy Court
approval of the invoices (a “Non-Payment Breach”). Notwithstanding anything contained in this
agreement to the contrary, a Failure to Pay shall under no circumstances be construed as an agreement
by DRC to reduce or waive DRC’s fees and expenses. The Client shall not agree or otherwise consent
to a unilateral reduction or waiver of DRC fees and expenses without the explicit written consent of
DRC and any such agreement or consent to such reduction or waiver by the Client without DRC’s explicit
written consent shall be deemed null and void and constitute a breach of this Agreement (a “Material
Breach”). Notwithstanding anything contained in this agreement to the contrary, upon the occurrence
of a Material Breach, DRC shall have the right, at its option, to terminate this Agreement upon five (5)
business days’ notice to the Client.

4. STORAGE: Client shall assume the risks and DRC shall not be responsible for any damages, liability
or expenses incurred in connection with any delay in delivery of or damage to cards, disks, magnetic
tapes or any input data furnished by Client unless DRC has agreed in writing to assume such
responsibility. Forms storage at DRC beyond a normal 90-day supply will be billed at standard
warehousing rates established by DRC.

5. E-MAIL COMMUNICATIONS: DRC and the Client and its agents acknowledge that they may wish to
communicate electronically with each other at a business e-mail address. However, the electronic
transmission of information cannot be guaranteed to be secure or error free and such information
could be intercepted, corrupted, lost, destroyed, arrive late or incomplete or otherwise be adversely
affected or unsafe to use. Accordingly, each party agrees to use commercially reasonable procedures
to check for the then most commonly known viruses and to check the integrity of data before sending
information to the other electronically, but each party recognizes that such procedures cannot be a
guarantee that transmissions will be virus-free. It remains the responsibility of the party receiving an
electronic communication from the other to carry out a virus check on any attachments before
launching any documents, whether received on disk or otherwise.

6. SUPPLIES: All supplies shall be furnished at Client's expense.

7. TERM: This Agreement shall be effective upon entry of a Bankruptcy Court order approving this
Agreement or such earlier date as provided in the order, and shall remain in force until terminated by
either party upon thirty days’ written notice to the other party or by DRC upon occurrence of a Non-
Payment Breach or a Material Breach, as defined in section 3 above. Notwithstanding the foregoing,
this Agreement will remain in effect until an order of the Bankruptcy Court is entered discharging DRC
from service and responsibility under this Agreement. The payment obligation set forth in section 3
shall survive termination of this Agreement. In the event this Agreement is terminated, DRC shall
coordinate with the Client and, to the extent applicable, the Office of the Clerk of the Bankruptcy Court,
2869030.5   6/7/2021                                                                            Page 2 of 6


                                         www.donlinrecano.com
                                                                                     EXHIBIT "2," PAGE 24
Case 2:20-bk-21022-BR         Doc 397 Filed 06/15/21 Entered 06/15/21 10:24:11                 Desc
                              Main Document     Page 27 of 32


for an orderly transfer of record keeping functions and shall provide all necessary staff, services and
assistance required for such orderly transfer. Client agrees to pay for such services in accordance with
DRC’s then existing fees for such services. If termination of this Agreement occurs following entry of
an order by the Bankruptcy Court approving DRC’s retention under 11 U.S.C. §§ 327 (a) and 328, then
the Client shall immediately seek entry of an order (in form and substance reasonably acceptable to
DRC) that discharges DRC from service and responsibility under this Agreement.

8. TERMS OF AGREEMENT: The terms of this Agreement prevail over any and all terms contained in
Client's purchase order or authorization and no waiver, discharge, or modification of the terms of this
Agreement shall bind DRC unless in writing and signed by an authorized representative of DRC.

9. CONFIDENTIALITY: Each of DRC and the Client, on behalf of themselves and their respective
employees, agents, professionals and representatives, agrees to keep confidential all non-public
records, systems, procedures, software and other information received from the other party in
connection with the services provided under this Agreement; provided, however, that if either party
reasonably believes that it is required to produce any such information by order of any governmental
agency or other regulatory body, it may, upon not less than five (5) business days’ written notice to the
other party, release the required information.

10. OWNERSHIP OF PROGRAMS: Unless otherwise agreed in writing, all programs developed by DRC
in connection with any services to be performed under this Agreement shall remain the sole property
of DRC. All programs and/or systems documentation in the possession of DRC which DRC has agreed
in writing to return to the Client, prepared for the Client by DRC, shall be returned to the Client upon
demand providing all charges for such programming and/or systems documentation have been paid in
full.

11. SYSTEMS IMPROVEMENTS: DRC’s policy is to provide continuous improvements in the quality of
service to its clients. DRC, therefore, reserves the right to make changes in operating procedures,
operating systems, programming languages, application programs, time period of accessibility,
equipment, and the DRC data center serving the Client, so long as any such changes do not materially
interfere with ongoing services provided to the Client in connection with the case.

12. UNUSUAL MEASURES: Where the Client requires measures that are unusual and beyond the
normal business practice and hours of DRC such as, but not limited to, CPA Audit, Errors and Omissions
Insurance, and/or Off-Premises Storage of Data, the cost of such measures, if provided by DRC, shall
be charged to the Client. Said charges may be required in advance if DRC deems it appropriate.

13. BANKRUPTCY COURT APPROVAL AND JURISDICTION. This Agreement, the effectiveness thereof,
and payment of any charges to DRC under this Agreement are subject to approval of the United States
Bankruptcy Court, Central District of California, Los Angeles Division, in the pending chapter 7
bankruptcy case of Girardi Keese, case number 2:20-bk-21022-BR, and such Bankruptcy Court shall
retain jurisdiction over all matters regarding this Agreement.

14. FORCE MAJEURE. Whenever performance by DRC of any of its obligations hereunder is
substantially prevented by reason of any act of God, strike, lock out or other industrial or
2869030.5   6/7/2021                                                                           Page 3 of 6


                                        www.donlinrecano.com
                                                                                    EXHIBIT "2," PAGE 25
Case 2:20-bk-21022-BR         Doc 397 Filed 06/15/21 Entered 06/15/21 10:24:11                 Desc
                              Main Document     Page 28 of 32


transportational disturbance, fire, lack of materials, law, regulation or ordinance, war or war
conditions, or by reasons of any other matter beyond DRC’s reasonable control, then such performance
shall be excused and this Agreement shall be deemed suspended during the continuation of such
prevention and for a reasonable time thereafter.

15. NOTICE. Any notice or other communication required or permitted hereunder shall be in writing
and shall be delivered personally, or sent by registered mail, postage prepaid, or overnight courier. Any
such notice shall be deemed given when so delivered personally, or, if mailed, five days after the date
of deposit in the United States mail, or, if sent by overnight courier, one business day after delivery to
such courier, as follows:

if to DRC, to:                        Donlin, Recano & Company, Inc.,
                                      6201 15th Avenue,
                                      Brooklyn, NY 11219,
                                      Attention: Nellwyn Voorhies, Esq.;


if to the Client, to:                 Sulmeyer Kupetz
                                      333 South Grand Avenue
                                      Suite 3400
                                      Attention: Elissa D. Miller, Esq.


16. GOVERNING LAW. This Agreement will be governed by and construed in accordance with the laws
of the State of New York (without reference to its conflict of laws provisions). Venue shall be in the
United States Bankruptcy Court, Central District of California, Los Angeles Division, and such Bankruptcy
Court shall retain jurisdiction over all matters regarding this Agreement.

17. SEVERABILITY. All clauses and covenants contained in this Agreement are severable and in the
event any of them are held to be invalid by any court, such clause or covenant shall be valid and
enforced to the maximum extent as to which it may be valid and enforceable, and this Agreement will
be interpreted as if such invalid clauses or covenants were not contained herein.

18. ASSIGNMENT. This Agreement and the rights and obligations of DRC and the Client hereunder shall
bind and inure to the benefit of any successors or assigns thereto.

19. GENERAL: The term "this Agreement" as used herein includes any future written amendments,
modifications, supplements or schedules duly executed by Client and DRC. This Agreement contains
the entire agreement between the parties with respect to the subject matter hereof. This Agreement
may be executed in one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one in the same instrument. A facsimile copy, photocopy or imaged
copy of this Agreement shall be considered an original copy. The Client shall file an application with
the Bankruptcy Court under 11 U.S.C. §§ 327(a) and 328 seeking approval of this Agreement (the
“Application”), the form and substance of which shall be reasonably acceptable to DRC. If an order is
entered approving such Application (the “Order”), any discrepancies between this Agreement, the
2869030.5   6/7/2021                                                                            Page 4 of 6


                                         www.donlinrecano.com
                                                                                     EXHIBIT "2," PAGE 26
Case 2:20-bk-21022-BR         Doc 397 Filed 06/15/21 Entered 06/15/21 10:24:11             Desc
                              Main Document     Page 29 of 32


Application and the Order shall be controlled by the Application and Order.


Accepted and Approved:

Donlin, Recano & Company, Inc.
6201 15th Avenue
Brooklyn, NY 11219

By:                _____________________________________
                    Nellwyn
                    Voorhies
Signature:         _____________________________________

Title:             _____________________________________
                    Presiden
                    t
Date:              _____________________________________
                    06/07/202
                    1


Accepted and Approved:

Elissa D. Miller, solely in her capacity as chapter 7 trustee for Girardi Keese

Signature:         _____________________________________

Title:                Chapter 7 trustee for Girard Keese
                   _____________________________________

Date:                     June 7, 2021
                   _____________________________________


This Agreement is subject to the terms and conditions set forth herein. Client acknowledges reading
and understanding it and agrees to be bound by its terms and conditions and further agrees that it is
the complete and exclusive statement of the Agreement between the parties, which supersedes all
proposals oral or written and other prior communications between the parties relating to the subject
matter of this Agreement.




2869030.5   6/7/2021                                                                       Page 5 of 6


                                       www.donlinrecano.com
                                                                                  EXHIBIT "2," PAGE 27
 Case 2:20-bk-21022-BR            Doc 397 Filed 06/15/21 Entered 06/15/21 10:24:11               Desc
                                  Main Document     Page 30 of 32


                                                SCHEDULE A
                                               Girardi Keese
                                               Fee Schedule

 Professional Service                                          Hourly Rates

 Senior Bankruptcy Consultant                                  $175 - $205
 Case Manager                                                  $160 - $175
 Consultant/Analyst                                            $130- $155
 Technology/Programming Consultant                             $95 - $120
 Clerical                                                      $35 - $45
 Noticing Service

 Laser Printing/ Photocopies                                   $.10 per Image
 Personalization/ Labels                                       WAIVED
 Fax (Incoming)                                                WAIVED
 Fax Noticing                                                  $.08 per Page
 Postage and Overnight Delivery                                At Cost
 Electronic Noticing                                           WAIVED
 Publication Services                                          At Cost
 Claims Docketing and Management

 Website Development                                           WAIVED
 Web Hosting                                                   WAIVED
 Creditor Data Storage/ Electronic Document Storage            $.08 per record monthly
 Document Imaging                                              $.08 per Image
 Electronic Claims filing                                      No Set-up charge or per claim charge
 Data Room Services

 DRC DocuLinks™ Virtual Data Room Services                     Hosting WAIVED
 Data Room Development                                         $90 per Hour
 Miscellaneous

 Escrow Agent Services                                         Competitive Interest Rates
 Out-of-Pocket Expenses (including any required travel)        At Cost
 Call Center Operators                                         $65 per hour




2869030.5   6/7/2021                                                                            Page 6 of 6


                                           www.donlinrecano.com
                                                                                       EXHIBIT "2," PAGE 28
       Case 2:20-bk-21022-BR                      Doc 397 Filed 06/15/21 Entered 06/15/21 10:24:11                                       Desc
                                                  Main Document     Page 31 of 32



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.

A true and correct copy of the foregoing document entitled (specify): CHAPTER 7 TRUSTEE'S APPLICATION TO EMPLOY
DONLIN, RECANO & COMPANY, INC., AS CONSULTANT AND CLAIMS AND NOTICING AGENT; STATEMENT OF
DISINTERESTEDNESS OF NELLWYN VOORHIES will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 June 15, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) June 15, 2021 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

 The Honorable Barry Russell
 U.S. Bankruptcy Court
 Roybal Federal Building
 255 E. Temple Street, Suite 1660
 Los Angeles, CA 90012



                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______ , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                          Service information continued on attached page.



I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 June 15, 2021                             Gabriela Gomez-Cruz                                   /s/ Gabriela Gomez-Cruz
 Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
        Case 2:20-bk-21022-BR                     Doc 397 Filed 06/15/21 Entered 06/15/21 10:24:11                                       Desc
                                                  Main Document     Page 32 of 32




                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

Kyra E Andrassy kandrassy@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
•Rafey Balabanian rbalabanian@edelson.com, docket@edelson.com
•Michelle Balady mb@bedfordlg.com, leo@bedfordlg.com
•William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com
•Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
•Richard D Buckley richard.buckley@arentfox.com
•Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
4166@ecf.pacerpro.com
•Jennifer Witherell Crastz jcrastz@hrhlaw.com
•Ashleigh A Danker Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
•Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
•Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
•Richard W Esterkin richard.esterkin@morganlewis.com
•Timothy W Evanston tevanston@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
•Jeremy Faith Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
•James J Finsten , jimfinsten@hotmail.com
•Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
•Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
•Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
•Suzanne C Grandt suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov
•Steven T Gubner sgubner@bg.law, ecf@bg.law
•Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
•Sheryl K Ith sith@cookseylaw.com, sith@ecf.courtdrive.com
•Razmig Izakelian razmigizakelian@quinnemanuel.com
•Lewis R Landau Lew@Landaunet.com
•Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
•Elizabeth A Lombard elombard@zwickerpc.com, bknotices@zwickerpc.com
•Craig G Margulies Craig@MarguliesFaithlaw.com,
Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
•Peter J Mastan peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
•Edith R. Matthai ematthai@romalaw.com, lrobie@romalaw.com
•Kenneth Miller kmiller@pmcos.com, efilings@pmcos.com
•Elissa Miller (TR) CA71@ecfcbis.com, MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
•Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
•Scott H Olson solson@vedderprice.com, scott-olson-
2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
•Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
•Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com
•David M Reeder david@reederlaw.com, secretary@reederlaw.com
•Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
•Kevin C Ronk Kevin@portilloronk.com, Attorneys@portilloronk.com
•William F Savino wsavino@woodsoviatt.com, lherald@woodsoviatt.com
•Kenneth John Shaffer johnshaffer@quinnemanuel.com
•Richard M Steingard , awong@steingardlaw.com
•Philip E Strok pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
•Boris Treyzon jfinnerty@actslaw.com, sgonzales@actslaw.com
• United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
•Eric D Winston ericwinston@quinnemanuel.com
•Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
•Timothy J Yoo tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
